8 N.Y.3d 904 (2007)
In the Matter of EMMA L. and Another, Children Alleged to be Permanently Neglected.
ROSALIE L., Also Known as ROSALIE C., Appellant;
FAMILY SUPPORT SYSTEMS UNLIMITED, Respondent.
Court of Appeals of the State of New York.
Submitted January 16, 2007.
Decided March 27, 2007.
Motion, insofar as it seeks leave to appeal from that part of the Appellate Division order that pertained to Emma L., dismissed upon the ground that the order does not finally determine the proceeding as to Emma L. within the meaning of *905 the Constitution; motion for leave to appeal otherwise denied. Motion for poor person relief dismissed as academic.